Order entered October 28, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00191-CV

                             BALTASAR D. CRUZ, Appellant

                                             V.

                         JAMES VAN SICKLE, ET AL., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-09275

                                         ORDER
        We GRANT appellees’ October 24, 2013 agreed motion for an extension of time to file

their respective briefs. Appellees shall file their respective briefs on or before November 5,

2013.


                                                    /s/   DAVID LEWIS
                                                          JUSTICE